DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims


Claims 1-5 are presented for examination. Applicant filed instant application 02/28/2020.

Claim Objections



Claim 1 is objected to because of the following informality: claim 1 recites: “A custom-based chargeback in cloud computing.” It appears that the word “method” is left out and claim 1 should recite: “A custom-based chargeback method in cloud computing.” 

Claim 1 is objected to because of the following informality: claim 1 recites: “A custom-based chargeback in cloud computing comprises of: Business units [].” The word “business,” however, should not be capitalized. 

Claim 1 is objected to because of the following informality: claim 1 is directed to a method, but it lacks method steps written in proper form (see further under Claim Interpretation
Claim 2 is objected to because of the following informality: claim 2 recites: “each team select desired cloud services plans.” It appears that claim 2 should recite: “each team selects a desired cloud service plan.” 

Claim 3 is objected to because of the following informality: claim 3 recites: “business teams consumes cloud resources.” It appears that claim 3 should recite: “business teams consume cloud resources” or “business team consumes cloud resources.”

Claim 3 is objected to because of the following informality: the recitations of claim 3 ends in semicolon (“;”) while it should end in period (“.”). 
 
Claim 4 is objected to because of the following informality: claim 4 recites: “warning messages send to managers.” It appears that claim 4 should recite: “warning messages are send to managers.” 

Claim 4 is objected to because of the following informality: claim 4 recites: “cloud resources utilization efficiently among the team members.” It appears that claim 4 should recite: “cloud resources are utilized efficiently among the team members.” 

Claim 5 is objected to because of the following informality: claim 5 recites: “cloud bill generats and admin analyses it and generate chargeback reposts for each team.” It appears that claim 5 should recite: “cloud bill is generated and administration analyses it and generates chargeback reposts for each team.” 
Claim Rejections - 35 USC § 112












The following is a quotation of 35 U.S.C. § 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 4 and 5 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. 

Claim 4 recites: “managers take appropriate decision.” Claim 5 recites: “manager will take appropriate decision.” Examiner, however, cannot ascertain what is claimed by “appropriate decision.” The above limitation fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention. For the purposes of further examination of application, Examiner will consider claims 4 and 5 to recite: “managers will make a decision.”

Claim 4 recites: “cloud resources utilization efficiently.” Claim 5 recites: “efficient use of cloud resources.” Examiner, however, cannot ascertain what is claimed by “utilization efficiently” (claim 4) or “efficient use” (claim 5). The above limitations fail to particularly point out and distinctly claim the subject matter which applicant regards as the invention. For the purposes of further examination of application, Examiner will consider claim 4 to recite: “cloud resources are utilized” and claim 5 to recite: “using cloud resources.”

Claim Rejections - 35 USC § 101












35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 USC § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  














The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 1-5 is a method, i.e. a process (which should be a series of steps), and thus one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 1-5 are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 12-5, however, recite an abstract idea of determination of custom defined charge back of cloud service. The creation of determination of custom defined charge back of cloud service, as recited in the independent claim 1 belongs to certain methods of organizing human activity (i.e., commercial interactions) that are found by the courts to be abstract ideas. The limitations in independent claim 1, which set forth or describe the recited abstract idea, are: “select[ing] cloud plans,” “validating threshold [value by] monitoring consumption of cloud services,” “[generating] cloud wise bill,” “[generating] chargeback report,” and “[making] decision by manager based on chargeback report” steps. (Note: anything in [] is inserted by Examiner for the purpose of further examination of instant application under 35 USC § 101 because instant independent method claim 1 lacks method steps in proper form.) 
Prong 2: In addition to abstract steps recited above in Prong 1, independent claim 1 recites additional limitation: “[providing] business units.” This additional element is recited at a high level of generality. Further, independent claim 1 lacks system components (e.g., a computer processor) that carries out the method steps. Still further, “[sending] warnings [or] notification messages” recites insignificant extra solution activity (for example, data gathering). These additional limitations do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception. The additional limitations of independent claim 1 here do not render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claim 1 is non-statutory under 35 USC § 101 in view of step 2A of the test. 	

















Step 2B of the Test: The additional elements of independent claim 1 (see above under Step 2A, Prong 1) are well-understood, routine, and conventional elements. The element of “[providing] business units” appear to refers simply to business teams that make up the organization according to dependent claim 2. Therefore, this element is not sufficient to provide an inventive concept. The element of “[sending] warnings [or] notification messages” amounts to no more than mere instructions to apply the exception using generic computer component (if such computer component was claimed). Thus, this element is not sufficient to provide an inventive concept. The additional element “[sending] warnings [or] notification messages” was considered to be insignificant extra-solution activity in Step 2A, Prong 2. Re-evaluating here in Step 2B, it is also determined to be well-understood, routine, and conventional activity in the field. Similarly to OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network), and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), the additional element of independent claim 1 transmits data over a network in a merely generic manner. The courts have recognized sending data function as well-understood, routine and conventional when claimed in a merely generic manner. Therefore, the additional elements of independent claim 1 are well-understood, routine, and conventional. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claim 1 is non-statutory under 35 USC § 101 in view of step 2B of the test. 

















Dependent Claims: Dependent claims 2-5 depend on independent claim 1. The elements in dependent claims 2-5, which set forth or describe the abstract idea, are: “organization consists of business teams; and each team selects desired cloud services plan that may be subscription budget plan or pay-as-you-go plan” (claim 2 – further narrowing the abstract idea); “business teams consume cloud resources; and cloud brain monitors consumption of cloud resources or cost for threshold value” (claim 3 – further narrowing the abstract idea); “cloud resources or cost crosses threshold point, warning messages are send to managers; managers will make a decision; and cloud resources are utilized among the team members” (claim 4 – further narrowing the abstract idea); and “cloud bill is generated and administration analyses it and generates chargeback reposts for each team; and managers will make a decision based on chargeback and help the organization with using cloud resources” (claim 5 – further narrowing the abstract idea. 
Conclusion of Dependent Claims Analysis: Dependent claims 2-5 do not correct the deficiencies of independent claim 1 and they are thus rejected on the same basis.


Conclusion of the 35 USC § 101 Analysis: Therefore, claims 1-5 are rejected as directed to an abstract idea without “significantly more” under 35 USC § 101.

Claim Interpretation


Examiner will draft claims 1-5 here below according to method claim form for the purpose of further examination of instant application under 35 USC § 102 and § 103:

1.	A custom-based chargeback method in cloud computing, the method comprising: 
providing business teams;
selecting cloud services plans;
validating a threshold value by monitoring a consumption or cost of cloud services; 
sending warnings or notification messages; 
 	generating a cloud services bill; 
generating a chargeback report; and 
making a decision by managers based on the chargeback report.

2. 	The method of claim 1, wherein an organization consists of the business teams, and wherein each business team selects a desired cloud services plan that comprises either a subscription budget plan or a pay-as-you-go plan.

3. 	The method of claim 2, wherein the business teams consume the cloud services, and wherein a cloud brain monitors the consumption or cost of the cloud services for the threshold value.

4. 	The method of claim 2, further comprising:
sending the warning or notification messages to the managers when the consumption or cost of the cloud services crosses the threshold value;
making the decision by the managers; and 
utilizing the cloud services among team members.

5. 	The method of claim 2, further comprising:
generating the cloud services bill;
analyzing the generated cloud services bill by an administration;
generating a chargeback report for each team by the administration; 
making the decision based on chargeback reports by the managers; and 
helping the organization with using the cloud services by the managers.

Claim Rejections - 35 USC § 103






















The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 1 is rejected under 35 U.S.C. § 103 as being unpatentable over Raleigh (2014/ 0040975 A1) in view of Babu (2016/0239399 A1).

As to claim 1, Raleigh shows selecting cloud services plans (Raleigh: pages 31-32, ¶ 411); validating a threshold value by monitoring a consumption or cost of cloud services (Raleigh: page 16, ¶¶ 299-300; and page 50, ¶ 541); sending warnings or notification messages (Raleigh: page 16, ¶¶ 299-300; and page 50, ¶ 541); and generating a cloud services bill (Raleigh: page 47, ¶ 514). 
Raleigh does not show providing business teams; generating a chargeback report; and making a decision by managers based on the chargeback report. Babu shows providing business teams (Babu: page 4, ¶ 73); generating a chargeback report (Babu: page 5, ¶ 78); and making a decision by managers based on the chargeback report (Babu: page 5, ¶ 74, ¶ 76, and ¶ 79). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Raleigh by providing business teams; generating a chargeback report; and making a decision by managers based on the chargeback report of Babu in order to eliminate problems before they become a nuisance on the cluster (Babu: page 4, ¶ 73).

Claims 2-5 are rejected under 35 U.S.C. § 103 as being unpatentable over Raleigh in view of Babu, and further in view of Bohacek (2014/0278807 A1).

As to claim 2, Raleigh in view of Babu shows all the elements of claim 1. Raleigh does not show that an organization consists of the business teams. Babu shows that an organization consists of the business teams (Babu: page 4, ¶ 73). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Raleigh by an organization consisting of the business teams of Babu in order to eliminate problems before they become a nuisance on the cluster (Babu: page 4, ¶ 73).
Raleigh in view of Babu does not show that each business team selects a desired cloud services plan that comprises either a subscription budget plan or a pay-as-you-go plan. Bohacek shows that each business team selects a desired cloud services plan that comprises either a subscription budget plan or a pay-as-you-go plan (Bohacek: pages 6-7, ¶ 54). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Raleigh in view of Babu by each business team selecting a desired cloud services plan that comprises either a subscription budget plan or a pay-as-you-go plan of Bohacek in order to meet the user’s performance objectives (Bohacek: pages 6-7, ¶ 54).


As to claim 3, Raleigh in view of Babu, and further in view of Bohacek, shows all the elements of claim 2. Raleigh also shows that the business teams consume the cloud services (Raleigh: page 31, ¶ 408), and a cloud brain monitors the consumption or cost of the cloud services for the threshold value (Raleigh: page 16, ¶ 300).

As to claim 4, Raleigh in view of Babu, and further in view of Bohacek, shows all the elements of claim 2. Raleigh also shows sending the warning or notification messages to the managers when the consumption or cost of the cloud services crosses the threshold value (Raleigh: page 16, ¶¶ 299-300; and page 50, ¶ 541). 
Raleigh in view of Bohacek does not show making the decision by the managers; and utilizing the cloud services among the team members. Babu shows making the decision by the managers (Babu: page 5, ¶ 74, ¶ 76, and ¶ 79); and utilizing the cloud services among the team members (Babu: page 5, ¶ 83). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Raleigh in view of Bohacek by making the decision by the managers; and utilizing the cloud services among the team members of Babu in order to eliminate problems before they become a nuisance on the cluster (Babu: page 4, ¶ 73).

As to claim 5, Raleigh in view of Babu, and further in view of Bohacek, shows all the elements of claim 2. Raleigh also shows generating the cloud services bill (Raleigh: page 47, ¶ 514).
Raleigh in view of Bohacek does not show analyzing the generated cloud services bill by an administration; generating the chargeback report for each team by the administration; making the decision based on chargeback reports by the managers; and helping the organization with using the cloud services by the managers. Babu shows analyzing the generated cloud services bill by an administration (Babu: page 5, ¶ 78); generating the chargeback report for each team by the administration (Babu: page 5, ¶ 78); making the decision based on chargeback reports by the managers (Babu: page 5, ¶ 74, ¶ 76, and ¶ 79); and helping the organization with using the cloud services by the managers (Babu: page 5, ¶ 83). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Raleigh in view of Bohacek by analyzing the generated cloud services bill by an administration; generating the chargeback report for each team by the administration; making the decision based on chargeback reports by the managers; and helping the organization with using the cloud services by the managers of Babu in order to eliminate problems before they become a nuisance on the cluster (Babu: page 4, ¶ 73).

Examiner’s Note



An examination of this application reveals that the applicant is unfamiliar with patent prosecution procedure. This case is considered to be obviously informal (see Manual of Patent Examination Procedure (“MPEP”) § 702.01). The examiner has attempted to point out the informalities in the application, but the burden is on the applicant to revise the application to render it in proper form prior to further examination. If the applicant plans to continue prosecution of this application, the applicant should request an interview with the examiner Virpi Kanervo to discuss replying to this office action (37 CFR § 1.111).

The examiner would like to note that the applicant is given 3-months from the mailing date of this office action to reply. Replies filed after the expiration of the 3-month statutory period must include a petition for extension of time and necessary fee(s) for up to 3 additional months. The reply must be received by the office on or before expiration of the statutorily set 6 months period for reply from the mailing date of this office action.

Furthermore, the examiner would like to explicitly note that when responding to this office action, please keep the following in mind:
Pay close attention to any deadlines for response and fees set forth in this action.
All formal replies to office actions must be submitted via mail, fax, or EFS web.
Sign all submissions, and please note that a proper electronic signature requires applicant’s name as filed within forward slashes (for example, /John T. Smith/).


























Sample format for responding to an Office Action can be found on the following page:
http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf.

Applicant is invited to schedule an interview with Examiner Virpi Kanervo in order to clarify anything unclear in this Office action. Please do not hesitate to contact Examiner at 571-272-9818 if you have any questions regarding this correspondence and/or your response to the Office Action.

Conclusion




























Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3619